Citation Nr: 1201670	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-44 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic thoracic spine disorder to include ligamental strain residuals.  

2.  Entitlement to service connection for chronic fibromyalgia.  

3.  Entitlement to service connection for a chronic left eye disorder to include left eye corneal abrasion residuals.  

4.  Entitlement to service connection for a chronic acquired psychiatric disorder to include depression, a dysthymic disorder, and partner relational problems.  

5.  Entitlement to service connection for chronic acquired pes planus.  

6.  Entitlement to service connection for a chronic left hip disorder to include greater trochanter bursitis and dislocation residuals.  

7.  Entitlement to service connection for chronic left ear hearing loss disability.  

8.  Entitlement to an initial compensable disability evaluation for the Veteran's chest tube placement scar residuals.

9.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

10.  Entitlement to a permanent and total disability rating for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's mother


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 1993 to November 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for chest tube placement scar residuals; assigned a noncompensable evaluation for that disability; effectuated the award as of July 12, 2007; denied service connection for thoracic spine ligamental strain, fibromyalgia, left eye corneal abrasion residuals, partner relation problems, pes planus, left hip dislocation, and left ear hearing loss disability; and denied a permanent and total disability rating for pension purposes.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing was prepared and incorporated into the claims files.  

The Board has reframed the issues of service connection for thoracic spine ligamental strain, left eye corneal abrasion residuals, partner relation problems, and left hip dislocation as entitlement to service connection for a chronic thoracic spine disorder to include ligamental strain residuals; a chronic left eye disorder to include left eye corneal abrasion residuals;  a chronic acquired psychiatric disorder to include depression and a dysthymic disorder, and partner relational problems; and a chronic left hip disorder to include greater trochanter bursitis and dislocation residuals, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected chest tube placement scar residuals.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable disability evaluation for the Veteran's chest tube placement scar residuals.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  
The Veteran has advanced contentions on appeal which may be reasonably construed as an informal claim of entitlement to service connection for chronic tinnitus.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection for a chronic thoracic spine disorder, chronic fibromyalgia, chronic left eye injury residuals, a chronic acquired psychiatric disorder, a chronic left hip disorder, and chronic left ear hearing loss disability is warranted as those disabilities originated during active service.  He contends further that his pre-existing pes planus was aggravated by his wearing required military footwear and his chronic disabilities render him unable to retain substantially gainful employment.  

A March 2007 treatment record from T. Serio, M.D., states that the Veteran was diagnosed with fibromyalgia while in Pennsylvania between March 2006 and March 2007.  Clinical documentation of the cited treatment is not of record.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he received ongoing chiropractic treatment for his chronic thoracic spine disorder.  He stated further that he received ongoing treatment for chronic depression from Dr. Sheridan, his primary care provider.  Clinical documentation of the cited private chiropractic and medical treatment is not of record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The Veteran's service treatment records reflect that he was seen for both thoracic spine and left hip complaints.  An August 1994 treatment record indicates that the Veteran complained of low back pain.  An impression of "back spasm" was advanced.  A March 1995 treatment entry notes that the Veteran complained of left hip pain when he bent over.  An assessment of a "hip pointer" was advanced.  A June 1996 treatment record states that the Veteran reported hyperextending his back while diving into a swimming pool.  An assessment of a "ligamentous strain of thoracic vertebrae secondary to hyperextension" was advanced.  

In reviewing the report of the January 2008 VA medical examination for compensation purposes, the Board observes that it advances apparently conflicting findings as to whether any chronic thoracic spine and left hip disorders were identified.  On examination of the thoracic spine, the Veteran was observed to exhibit "cervicalis muscle spasms throughout, beginning about the level of C3-4 all the way down to the base at T1 essentially."  The Veteran was diagnosed with "mechanical back syndrome secondary to facet arthropathies at the lower two levels of the lumbar spine."  The examiner conveyed that:

It is this examiner's opinion that beginning with a series of injuries that started in occurrences when he was 21 years old and extending all the way up until today, the Veteran has had regular recurrences of low back pain episodically which now has become interwoven overall with the diagnosis of chronic fatigue syndrome and the severe back muscle spasms that I have described.  It is this examiner's opinion that the Veteran had the elements of low back pain in the same regions listed here while he was on active duty in the military and what we see today is a continuation of the same symptomatology in the same areas; same disease in other words.  

On examination of the left hip, the Veteran was diagnosed with bilateral greater trochanteric bursitis.  The examiner commented that:

I would connect this over all as being at least associated with and possibly secondary to the chronic fatigue syndrome that the Veteran has, this is a bilateral greater trochanteric bursitis, very severe in nature and it has both chronic and extremely severe flare-ups  ...  

The Board is unable to discern whether the Veteran was diagnosed with a chronic thoracic spine disorder and, if so, whether such disability is etiologically related to active service and/or his chronic fatigue syndrome and other service-connected disabilities.  Similarly, the Board is unable to discern whether the Veteran's diagnosed left greater trochanteric bursitis was found to constitute a disability separate and distinct from his service-connected chronic fatigue syndrome.  

Service connection for impaired hearing shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The report of the Veteran's September 1993 VA examination for compensation purposes notes, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
00
00
10
LEFT
10
05
05
10
15

Such audiometric findings do not constitute hearing loss disability for VA purposes.  

The report of a January 2008 VA examination for compensation purposes states that the Veteran presented a history of inservice noise exposure including while performing his military duties on a flight line.  The examiner stated that "9/93 enlistment audiogram revealed preexisting mild [hearing loss] in the left ear at 6000 Hz."  The Veteran was diagnosed with left ear sensorineural hearing loss disability.  The examiner opined that:

As there was preexisting [hearing loss] with no evidence of auditory status in-service after separation (sic), it has been 8 years since separation, he could not determine time of onset of [hearing loss], and there are other likely contributing etiologies, I feel I cannot resolve this issue without resort to mere speculation.  It would be speculative to allocate a degree of his current hearing loss to each of these etiologies, and I feel I cannot determine whether his preexisting [hearing loss] was aggravated by service or if any of his current [hearing loss ] is caused by or a result of his military service/noise exposure without resort to mere speculation.  

In reviewing a similar factual scenario wherein VA examiners conveyed that they could not advance an opinion without resort to "mere speculation," the Court has directed that: 

In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation.  See 38 U.S.C. §§ 5107(b); 38 C.F.R. § 3.102 ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises ... such doubt will be resolved in favor of the claimant.").  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves and Green, both supra.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves, supra.  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).  

It is not evident from the record that the examiner's use of the phrase "without resort to mere speculation" in the instant appeal reflected "the limitations of knowledge in the medical community at large and not those of a particular examiner."  As such, the Board is of the opinion that an additional examination is necessary.  

The report of the Veteran's September 1993 physical examination for service entrance states that the Veteran was found to have asymptomatic mild pes planus.  

The Veteran has not been afforded a VA examination for compensation purposes which addresses his chronic pes planus, chronic left eye disorder and service-connected chest tube placement scar residuals.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that additional VA evaluation would be helpful in resolving the issues raised by the instant appeal.  

The September 2011 hearing transcript may be reasonably construed as a claim for a TDIU.  The Court has directed that when entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  The Board observes further the Veteran's entitlement to a TDIU and/or a permanent and total disability rating for pension purposes requires an accurate assessment of both his service-connected and nonservice-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his claimed chronic thoracic spine disorder, fibromyalgia, and acquired psychiatric disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Sheridan and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his claimed chronic thoracic spine disorder, chronic fibromyalgia, chronic left eye disorder, chronic pes planus, and chronic left hip disorder, and his service-connected chest tube placement scar residuals.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If chronic fibromyalgia and/or a chronic acquired left eye disorder are not diagnosed, the examiner or examiners should specifically state that fact.  

The examiner or examiners should advance an opinion as to the following questions:  

a.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic thoracic spine disorder had its onset during active service; is etiologically related to the Veteran's inservice thoracic spine complaints; or otherwise originated during active service?  If not, is it as likely as not (i.e., probability of 50 percent or more) that that the identified disorder is related to the Veteran's chronic fatigue syndrome and/or other service-connected disabilities? 

b.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic fibromyalgia had its onset during active service; is etiologically related to the Veteran's inservice musculoskeletal complaints; or otherwise originated during active service?  

c.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic acquired left eye disorder had its onset during active service; is etiologically related to the Veteran's inservice left eye injury; or otherwise originated during active service?  

d.  Is it as likely than not (i.e., probability of 50 percent or more) that the Veteran's preexisting pes planus was aggravated (i.e., permanently increased in severity beyond its natural progression) during active service?  

e.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic left hip disorder had its onset during active service; is etiologically related to the Veteran's inservice left hip complaints; or otherwise originated during active service?  If not, is it as likely as not (i.e., probability of 50 percent or more) that that the identified disorder is related to the Veteran's chronic fatigue syndrome and/or other service-connected disabilities? 

f.  Is it as likely than not (i.e., probability of 50 percent or more) that any identified chronic left ear hearing loss disability had its onset during active service; is etiologically related to the Veteran's reported inservice noise exposure; or otherwise originated during active service?  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  
4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner or examiners if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

